PER CURIAM.
Appellant was convicted of breaking and entering a dwelling with the intent to commit a felony, to-wit: grand larceny, also of petit larceny under an additional count of the information. She was found guilty and sentenced to a term of one year in the Dade County Jail on the breaking and entering count, and sentenced to a term of six months, to run concurrently, on the petit larceny count.
Appellant contends that the evidence introduced was circumstantial and failed to exclude every reasonable hypothesis of innocence, therefore, it was error for the trial court to deny her motion for judgment of acquittal.
We have carefully reviewed the record and considered the briefs of counsel and have concluded that the trial judge was correct in denying the motion of defendant. We find sufficient competent evidence in the record to support the convictions. No reversible error having been demonstrated, the judgments and sentences are affirmed.
Affirmed.